Title: To George Washington from Colonel John Hoskins Stone, 21 March 1778
From: Stone, John Hoskins
To: Washington, George



May it please your Excellency
Annapolis March 21st 1778.

From my present situation I cannot flatter myself that I shall ever be able to take the field as an officer, as yet I cannot walk without my Crutches, nor shall ever be able to walk well, my command will be so very small that it will not entitle me to ride, and as my Regiment must suffer much for the want of a field officer, I shall, if ever, not be able to take the field ’till after the ensueing Campaign and by holding my Commission I may prevent the promotion of some good officer—for these and other reasons I must beg your Excellency’s permission to retire from the army whenever my health and Situation will permit I shall always think it the greatest honor and it is the utmost of my wishes to Serve my Country where your Excellency commands.
I had the honor to receive your favor of the 8th ulto relative to Colo. Smiths taking charge of my Regiment and communicated it to Colo. Smith by the first opportunity—with the greatest regard & respect I have the honor to be Your Excellencys very obt Hume Sert

J.H. Stone

